
	

114 S1852 IS: Health Insurance for Former Foster Youth Act
U.S. Senate
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1852
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2015
			Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XIX of the Social Security Act to ensure health insurance coverage continuity for
			 former foster youth. 
	
	
		1.Short title
 This Act may be cited as the Health Insurance for Former Foster Youth Act.
		2.Coverage continuity for former foster care children up to age 26
 (a)In generalSection 1902(a)(10)(A)(i)(IX) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(IX)) is amended—
 (1)in item (bb), by striking are not described in or enrolled under and inserting are not described in and are not enrolled under; (2)in item (cc), by striking responsibility of the State and inserting responsibility of a State; and
 (3)in item (dd), by striking the State plan under this title or under a waiver of the and inserting a State plan under this title or under a waiver of such a. (b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.
			
